Case 19-03087-KLP       Doc 27    Filed 05/26/20 Entered 05/26/20 12:14:42            Desc Main
                                 Document      Page 1 of 10



                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

In re: Toys “R” Us., Inc., et al.                           Case No. 17-34665-KLP
             Debtors.                                       Chapter 11
                                                            Jointly Administered

The TRU Creditor Litigation Trust
           Plaintiff,
v.                                                          Adv. Pro. No. 19-03087-KLP

UPS Supply Chain Solutions Inc.
           Defendant.

                      MEMORANDUM OPINION AND ORDER

       Before the Court is the motion to dismiss (the “Motion to Dismiss”) filed by

Defendant UPS Supply Chain Solutions, Inc. (the “Defendant”). Plaintiff TRU

Creditor Litigation Trust (the “Trust”) filed the complaint initiating this adversary

proceeding (the “Complaint”) against Defendant on September 16, 2019, seeking the

avoidance of certain allegedly preferential transfers and the return of

$12,186,529.05, plus costs and pre- and post-petition interest.

       The Court has jurisdiction over this adversary proceeding pursuant to 28

U.S.C. §§ 157 and 1334 and the General Order of Reference from the United States

District Court for the Eastern District of Virginia dated August 14, 1984. The

preference cause of action is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(F).

       Standard of review. Rule 8(a)(2) of the Federal Rules of Civil Procedure,

Fed. R. Civ. P. 8(a)(2), 1 provides that in order to state a claim for relief, a complaint

must contain “a short and plain statement of the claim showing that the pleader is

1Made applicable herein by Rule 7008 of the Federal Rules of Bankruptcy Procedure, Fed. R. Bankr.
P. 7008.

                                                1
Case 19-03087-KLP        Doc 27    Filed 05/26/20 Entered 05/26/20 12:14:42             Desc Main
                                  Document      Page 2 of 10



entitled to relief.” To survive a motion to dismiss for failure to state a claim,

pursuant to Federal Rule of Civil Procedure 12(b)(6), Fed. R. Civ. P. 12(b)(6), 2 a

complaint must contain enough factual matter to state a claim to relief that is

“plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted).

In making this determination, a court must “accept as true all well-pled facts in the

complaint and construe them in the light most favorable to [the plaintiff],” but

“[a]. . . court is not bound to ‘accept as true a legal conclusion couched as a factual

allegation.’” Garrett v. Cape Fox Facilities Servs., Civil Action No. 1:19-cv-579, 2020

WL 265869, at *3 (E.D. Va. Jan. 17, 2020) (quoting Anand v. Ocwen Loan Servicing,

LLC, 754 F.3d 195, 198 (4th Cir. 2014)). The rule in the Fourth Circuit is that

generally, consideration of extrinsic evidence is not proper at the 12(b)(6) stage, but

“a court may consider it in determining whether to dismiss the complaint [if] it was

integral to and explicitly relied on in the complaint and [if] the plaintiffs do not

challenge its authenticity.” Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367

F.3d 212, 234 (4th Cir. 2004).

       A review of the relevant history of the case. The Debtors 3 filed their

chapter 11 cases on September 19, 2017. In July 2018, certain parties in the cases



2 Made applicable herein by Rule 7012 of the Federal Rules of Bankruptcy Procedure, Fed. R. Bankr.
P. 7012.
3 An order was entered on September 19, 2017, in accordance with Rule 1015(b) of the Federal Rules

of Bankruptcy Procedure and Rule 1015-1 of the Local Bankruptcy Rules for the United States
Bankruptcy Court for the Eastern District of Virginia directing joint administration for procedural
purposes only of the chapter 11 cases of: Toys “R” Us, Inc., Case No. 17-34665; Geoffrey Holdings,
LLC, Case No. 17-34660; Geoffrey International, LLC, Case No. 17-34666; Geoffrey, LLC, Case No.
17-34667; Giraffe Holdings, LLC, Case No. 17-34661; Giraffe Junior Holdings, LLC, Case No. 17-
34662; MAP 2005 Real Estate, LLC, Case No. 17-34663; Toys “R” Us - Value, Inc., Case No. 17-
34664; Toys “R” Us (Canada) Ltd., Case No. 17-34668; Toys “R” Us - Delaware Inc., Case No. 17-
34669; Toys “R” Us Europe, LLC, Case No. 17-34670; Toys “R” Us Property Company II, LLC, Case

                                                 2
Case 19-03087-KLP       Doc 27    Filed 05/26/20 Entered 05/26/20 12:14:42          Desc Main
                                 Document      Page 3 of 10



entered into a comprehensive settlement agreement (the “Settlement Agreement”).

The Debtors’ motion seeking approval of the Settlement Agreement summarized the

terms of the agreement as follows:

       Among other things, the Settlement Agreement resolves potential
       Claims and Causes of Action that could be asserted by the Creditors’
       Committee (on behalf of the Debtors’ estates) or by other parties
       against the B-4 lenders. In exchange for this resolution, the Settlement
       Agreement provides significant benefits to creditors. First, it
       contemplates a significant cash payment for the benefit of
       Administrative Claim Holders—along with the potential for increased
       recoveries through preserved litigations and contingent sharing
       arrangements—facilitated by the Prepetition Secured Lenders’ consent
       to carve out significant value from their collateral and the
       superpriority administrative claims granted to such lenders as
       adequate protection. Second, it provides a waiver of all preference
       actions against prepetition unsecured creditors as well as postpetition
       creditors and vendors (other than any vendors who choose to opt-out).
       Third, the Settlement Agreement specifically preserves all potential
       claims and causes of action against the North American Debtors’
       directors, officers, and managers (including Sponsor-appointed
       directors, officers, and managers), and transfers such claims, along
       with other avoidance actions, to a trust for the primary benefit of
       holders of Administrative Claims. Finally, the Settlement Agreement
       also provides certainty to the Prepetition Secured Lenders, and
       provides for mutual releases of claims among creditor constituencies in
       addition to the estate releases of Claims and Causes of Action against
       creditors.

ECF Dkt. 3814, Motion ¶ 3. In short, in the Settlement Agreement, the Debtors

granted releases of the estates’ potential litigation claims against certain lenders.

Those released claims might have provided some recovery to certain creditors. In

order to compensate those creditors for consenting to the Debtors’ releases of the

No. 17-34671; Toys Acquisition, LLC, Case No. 17-34672; TRU Asia, LLC, Case No. 17-34673; TRU
Guam, LLC, Case No. 17-34674; TRU Mobility, LLC, Case No. 17-34675; TRU of Puerto Rico, Inc.,
Case No. 17-34676; TRU Taj (Europe) Holdings, LLC, Case No. 17-34677; TRU Taj Finance, Inc.,
Case No. 17-34678; TRU Taj Holdings 1, LLC, Case No. 17-34679; TRU Taj Holdings 2 Limited, Case
No. 17-34680; TRU Taj Holdings 3, LLC, Case No. 17-34681; TRU Taj LLC, Case No. 17-34682;
TRU-SVC, Inc., Case No. 17-34659; Wayne Real Estate Parent Company, LLC, Case No. 17-34683.
The docket in Case No. 17-34665 should be consulted for all matters affecting these cases.

                                              3
Case 19-03087-KLP      Doc 27    Filed 05/26/20 Entered 05/26/20 12:14:42           Desc Main
                                Document      Page 4 of 10



potential litigation claims, the Debtors agreed to release any potential avoidance

claims against those creditors. The Debtors sought court approval of the Settlement

Agreement pursuant to Bankruptcy Rule 9019 (ECF 3814), and the order approving

the Settlement Agreement was entered on August 8, 2018 (ECF 4083).

      The Settlement Agreement contained the following language:

      Section 3.4(b) Debtor Release. For good and valuable consideration, on and after the date
      of the entry of the Settlement Order, the Debtors and their estates hereby release and
      discharge the following Claims and Causes of Action whether known or
      unknown:
      …
      (5) any and all Claims and Causes of Action arising under (a) chapter 5 of the
      Bankruptcy Code (including, for the avoidance of doubt, claims arising
      under section 502(d) of the Bankruptcy Code), or (b) any state-law
      equivalents of chapter 5 of the Bankruptcy Code, including state
      fraudulent conveyance laws and/or state preference laws, against any noninsider
      pre- or postpetition creditors, whether or not they are eligible to
      participate in the Administrative Claims Distribution Pool (including,
      without limitation, vendors, suppliers, landlords, employees, and other
      creditors, each in their capacity as such) other than any Administrative
      Claim Holders that affirmatively opt-out of participation in the
      Administrative Claims Distribution Pool.

ECF 3814, Settlement Agreement § 3.4(b). The Debtors’ chapter 11 plan (the

“Plan”) (ECF 5602), confirmed by order entered November 21, 2018 (the

“Confirmation Order”) (ECF 5746), incorporates the terms of the Settlement

Agreement. The Confirmation Order required, as a condition precedent to the

effectiveness of the Plan, that Debtors file a Non-Released Claims Trust Agreement

as soon as reasonably practicable after the entry of the Confirmation Order, as

required by the terms of the Settlement Agreement. (Confirmation Order, page 8).

      The Non-Released Claims Trust Agreement (the “Trust Agreement”) was

filed with the Court on April 30, 2019. (ECF 6925). Article II of that Trust


                                              4
Case 19-03087-KLP      Doc 27    Filed 05/26/20 Entered 05/26/20 12:14:42      Desc Main
                                Document      Page 5 of 10



Agreement created the TRU Creditor Litigation Trust (the “Trust”), the plaintiff in

this action, for the purpose of liquidating and distributing the Non-Released Claims

Trust Assets. Trust Agreement § 2.2(a). The Trust Agreement defines “Non-

Released Claims” as:

      (i) any Claims or Causes of Action held by the Toys Delaware Debtors,
      Toys Inc., or their respective estates or creditors against any D&O
      Party, and (ii) any Avoidance Actions held by, as applicable, Toys
      Delaware or Toys Inc. or their respective estates that are not released
      pursuant to the Settlement Agreement or Global Settlement
      Agreement, including any Avoidance Actions against noninsiders not
      otherwise released pursuant to the Plans or the Propco I Plan. For the
      avoidance of doubt, Non-Released Claims shall include all D&O
      Claims.

Trust Agreement, § 1.2(dd).

      In addition to the Confirmation Order’s requirement that the Non-Released

Claims Trust Agreement be filed, the Plan itself provides that “[o]n and after the

Effective Date, the Debtors waive, release and discharge any and all Avoidance

Actions against all Released Parties, and each Avoidance Action Released

Party . . . .” (Plan, Art. VIII(D)). The Plan’s definition of “Released Parties” includes

“all Holders of Administrative Claims who do not affirmatively opt-out of the

Settlement Agreement.” (Plan, Art. I.A 154(j)). The Plan defines “Avoidance Action

Released Party” in part as “any non-insider holder of a prepetition or postpetition

Claim against the Debtors (other than holders of Administrative Settlement Claims

that opt-out of the Settlement), regardless of whether such holder is entitled to

participate in the Administrative Claims Distribution Pool…” (Plan, Art. I.A.28(a)).




                                            5
Case 19-03087-KLP     Doc 27    Filed 05/26/20 Entered 05/26/20 12:14:42    Desc Main
                               Document      Page 6 of 10



      After its creation, the Trust began to pursue various claims on behalf of its

constituency, the first of which, including this adversary proceeding, were filed on

September 16, 2019. The Complaint in this adversary proceeding seeks the

recovery of $12,186,529.05, plus costs and pre- and postpetition interest pursuant to

§§ 547, 549, and 550 of the Bankruptcy Code. The Defendant then filed the Motion

to Dismiss, asserting that the Defendant is a “Released Party” as that term is

defined in the Settlement Agreement and arguing that any Chapter 5 claims

against it were released by the Settlement Agreement.

      Positions of the Parties. The Defendant does not argue that the Trust, in the

Complaint, has failed to plead the elements of a preference pursuant to § 547 of the

Bankruptcy Code. Rather, the Defendant asserts that any Chapter 5 claims against

it were released by the terms of the Settlement Agreement.

      The Trust urges that the question of whether the Defendant was a Released

Party constitutes an affirmative defense that is not proper to address in a motion to

dismiss. The Trust points to the decision of this Court in Arrowsmith v. Mallory (In

re Health Diagnostic Lab, Inc.), Adv. Pro. No. 16-03271, 2017 Bankr. LEXIS 2230

(Bankr. E.D. Va. Aug. 9, 2017), as support for its position. As part of its argument,

the Trust also asserts that the Motion to Dismiss relies on facts that are not

properly before the Court. The Trust further argues that the Defendant was not a

Released Party within the scope of the Settlement Agreement and Plan because it

did not hold a claim either at the effective date of the Settlement Agreement or the

effective date of the Plan.



                                          6
Case 19-03087-KLP     Doc 27    Filed 05/26/20 Entered 05/26/20 12:14:42     Desc Main
                               Document      Page 7 of 10



      Analysis. The Court is guided in this matter by the recent decision of Judge

Ellis in Garrett v. Cape Fox Facilities Servs., Civil Action No. 1:19-cv-579, 2020 WL

265869 (E.D. Va. Jan. 17, 2020). In that case, the defendants moved to dismiss the

complaint against then, contending that the plaintiff had signed a release of the

claims she was asserting against them. In addressing the motion to dismiss, Judge

Ellis instructed that a motion to dismiss based upon an affirmative defense may

succeed only when the affirmative defense appears clearly on the face of the

complaint:

      Ordinarily, however, an affirmative defense such as the execution of a
      release is not appropriately considered on a motion to dismiss. See
      Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007). The
      Fourth Circuit has held that, only “in the relatively rare circumstances
      where facts sufficient to rule on an affirmative defense are alleged in
      the complaint, the defense may be reached by a motion to dismiss filed
      under Rule 12(b)(6).” Id. Importantly, the Fourth Circuit has limited
      this exception to instances where all facts necessary to the affirmative
      defense “clearly appear [ ] on the face of the complaint.” Richmond,
      Fredericksburg & Potomac R.R. v. Forst, 4 F.3d 244, 250 (4th Cir.
      1993) (emphasis added).

2020 WL 265869, at *3. Judge Ellis further noted that the validity of a release

relied upon as an affirmative defense may be put into question, since a release itself

may be subject to defenses, including “mutual mistake, fraud, misrepresentation or

duress and [whether the release was] knowing and voluntary.” Id. He further cited

Fourth Circuit precedent that “to fall within the limited exception of addressing an

affirmative defense on a motion to dismiss, the movant cannot merely show that the

elements of the defense appear on the face of the complaint but must also ‘show that

plaintiff’s potential rejoinder to the affirmative defense was foreclosed by the



                                           7
Case 19-03087-KLP     Doc 27    Filed 05/26/20 Entered 05/26/20 12:14:42        Desc Main
                               Document      Page 8 of 10



allegations in the complaint.’” Id. (quoting Goodman v. Praxair, Inc., 494 F.2d 458,

466 (4th Cir. 2007). Because the affirmative defense of release did not appear on

the face of the complaint, Judge Ellis denied the motion to dismiss without

prejudice to its assertion at the appropriate time.

      Judge Huennekens of this Court also followed this approach in Arrowsmith v.

Mallory (In re Health Diagnostic Lab., Inc.), stating that “[t]he Court can entertain

an affirmative defense in the context of a motion to dismiss only if the defense

clearly appears upon the face of the Complaint.” 2017 Bankr. LEXIS 2230, at *33.

He found that none of the asserted affirmative defenses at issue had been pled on

the face of the complaint and therefore denied several motions to dismiss.

      The facts in this case are similar to those presented in Garrett v. Cape Fox.

Here, as in that case, the existence of a release was not clearly pled in the

Complaint. The Court recognizes that the Complaint refers to the Non-Released

Claims Trust Agreement, but only to establish the identity of the Plaintiff. Nothing

in the Complaint “show[s] that plaintiff’s potential rejoinder to the affirmative

defense was foreclosed by the allegations in the complaint,” as required by Garrett

v. Cape Fox. The Complaint in this case concerned itself only with establishing the

claim of the Trust to the return of an allegedly preferential transfer. The

applicability of the Release has been put into question by the Defendant, and in the

pleadings, the parties have spent much time arguing over whether the terms of the

Settlement Agreement and Plan and the surrounding facts functioned to release the

Defendant.



                                           8
Case 19-03087-KLP     Doc 27    Filed 05/26/20 Entered 05/26/20 12:14:42     Desc Main
                               Document      Page 9 of 10



      “The purpose of a Rule 12(b)(6) motion is to test the sufficiency of the

complaint.” Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A

motion to dismiss is not a vehicle that a party may employ to require the Court to

determine every possible issue at the outset of the case. Whether the execution of

the Settlement Agreement and the Plan released the Defendant from any Chapter 5

claims is not ripe for resolution at this early stage. As may be seen in the pleadings,

there remain questions of fact and law that cannot be resolved by the Court on the

record before it. Therefore, the Motion to Dismiss is DENIED without prejudice to

the right of the Defendant to raise the defense of release at the appropriate time

later in these proceedings.

Signed: May 22, 2020

                                              /s/ Keith L. Phillips

Copies:
                                      Entered on Docket: May 26 2020
Joshua David Stiff
Adam M Carroll.
Wolcott Rivers Gates
200 Bendix Road
Suite 300
Virginia Beach, VA 23452

Henry J. Jaffe
Kenneth A. Listwak
PEPPER HAMILTON LLP
1313 N. Market Street, Suite 5100
Wilmington, Delaware 19899-1709

Amber D. Shubin
Natalie Fleming Nolan
MORRISON & FOERSTER LLP
1650 Tysons Blvd., Suite 400
McLean, VA 22102

                                          9
Case 19-03087-KLP   Doc 27    Filed 05/26/20 Entered 05/26/20 12:14:42   Desc Main
                             Document     Page 10 of 10




Jennifer L. Marines
Erica J. Richards
MORRISON & FOERSTER LLP
250 West 55th Street
New York, New York 10019




                                        10
